Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a function unit”, and the claim also recites “in particular for a tool, a tool accessory and/or illuminating device” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.



In the present instance, claim 3 recites the broad recitation “to hold”, and the claim also recites “in particular to clamp.” which is the narrower statement of the range/limitation.


Claim 1, at line 8, recites “for fastening the function unit and/or the comprises the function unit”. It is not clear what is meant by this limitation. 

Regarding claim 2, the suction region does not have a direction. It is not clear how the fastening interface is to be aligned with a region with an undisclosed/non-existent direction.

Claim 6 recites “further comprising a sealing and/or lay-on arrangement.” It is not clear which part is intended to be sealing and/or lay-on. It is not clear what is included in the limitation “arrangement”. Limitations from the specification are not to be read into the claims. Based on the claim language it is not clear how, or which elements, are using to form the arrangement and have it be sealing or lay-on.

Claim 21 recites the limitation "The system" in line 1.  There is insufficient antecedent basis for this limitation in the claim. “A system is not recited in claims 1 or 20. It should also be noted that, as this claim is improperly written, if applicant attempts to amend this claim to an independent claim as “A system comprising two or more fastening devices…” it will be considered a new invention and be subject to election by original presentation. 


Claim 22 recites “the provision of the vacuum.” It is unclear what is meant by the term “provision”. It is reasoned the term provision of the vacuum is meant to mean the amount of vacuum. However, this does not seem to be, or isn’t commonly used as, an appropriate, or clear, manner to quantify a vacuum. Since a vacuum is essentially a negative pressure, the claim will be examined as “designed to coordinate the pressure of the vacuum.” The specification as originally filed contains a reference to negative pressures. It would be acceptable to amend the term “provision” to “pressure” without introducing and new matter. This would also alleviate any confusion as to what is meant by the term “provision”. 

Claim Interpretation
Claim 1 recites “for a function unit”. The function unit is not positively recited and it is not clear if further limitations, such as guide device, guide rail, a router guide, a milling template, a roll guide rail, a drilling device, a lamp and/or a strip light should be given patentable weight. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-13, 16-19 and 25 as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over David et al (US 2002/0168241) in view of Liu (US 2006/0231705).

Regarding claim 1, David discloses, A fastening device (60) for a function unit, in particular for a tool, a tool accessory and/or an illumination device comprising: - a housing, a suction region which is arranged on the housing at the outside and with which the fastening device can be releasably fastened to an underlay, (See Paragraph [0004]) and -vacuum unit which is arranged in the housing and which is designed to provide a vacuum in the suction region, wherein - the fastening device further comprises at least one fastening interface for fastening the function unit and/or the comprises the function unit, and the function unit comprises a guide device, in particular a guide rail, a router guide (70/62), a milling template, a roll guide rail, a drilling device, a lamp and/or a strip light. (See Paragraphs [0004] and [0020], See Annotated Figure Below)

    PNG
    media_image1.png
    781
    1038
    media_image1.png
    Greyscale

David fails to discloses the vacuum unit being electrically operated and located in the housing. Liu discloses a housing for supporting a tool (laser level 110, See Fig 10), Paragraph [0028]). The housing has a electrically operated (battery pack) vacuum unit 9, for creating a vacuum/suction/negative pressure in a suction region. It would have been obvious to adapt David in view of Lui to provide the electrically operated vacuum inside the housing for creating a more compact device, for providing quick attachment and removal. It would have also been obvious since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. 

David discloses, regarding claim 2, the annotated figure shows the fastening interface being aligned parallel to the suction region. Regarding claims 3 and 24, the bearings 66 are designed to hold the function unit in place. 

Regarding claim 4, David fails to discloses, the energy store. However, Lui discloses a compartment for holding batteries to power the vacuum device. It would have been obvious to adapt David in view of Lui to provide the energy store for making the device portable and cordless. 

Regarding claim 5, David discloses the bearings 66 as the fastening mechanism. Regarding claim 6, the device is shown as being laid-on the guide 62 or the workpiece 50. Regrding claim 7, the guide is removable. (See Paragraph [0004]) Figs 6 and 7 show pins for securing the router device and suction device to the platform. These are also considered to be exchangeable. Regarding claims 8 and 9, Fig 6 shows the suction region being on a single side of the device which would be considered the arbitrary designation of “suction side.” The lay-on arrangement (the platform lays on the workpiece or underlay) and defines a plane. Liu discloses a sealed space (See Paragraph [0033], [0034]). It would have been obvious to adapt David in view of Lui to provide the sealing arrangement for maintaining an appropriate suction. 

Rgarding claims 11-12, 18, 19, 25, David fails to disclose two vacuum circuits or fastening units. However, it would have been obvious to provide two vacuum circuits since it has been held that mere duplication of the essential working parts of a device involve only routine skill in the art. The second circuit would be added to increase the amount of negative pressure applied and/or increase the area in which the negative pressure is provided.

Regarding claim 13, David fails to disclose a venting valve, for venting the suction region, coupled to an operating element. Lui discloses a release button 4 for opening and closing a valve for venting the suction region. (See Paragraphs [0008] and [0033]) It would have been obvious to adapt David in view of 

Regarding claim 16-17, David shows the interface having two sides being opposite each other being disposed on opposite sides of the guide. 

Claims 10, 14 as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over David et al (US 2002/0168241) in view of Liu (US 2006/0231705) and Litomisky et al (US 2004/0093682).

The teachings of David have been discussed above. David fails to disclose the pressure sensor. However, Litomisky discloses a pressure sensor for a vacuum system for monitoring the pressure, or lack thereof, generated by the vacuum system and carry out closed loop control. (See Paragraph [0088]) It would have been obvious to adapt David in view of Litomisky to provide the pressure sensor for monitoring the pressure of the vacuum system.

Claims 15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over David et al (US 2002/0168241) in view of Liu (US 2006/0231705) and Liu (US 2017/0292559).

The teachings of David have been discussed above. David fails to disclose regarding claim 15, wherein the fastening device is designed to detect an error state and to provide an error signal on the basis of the detection of the error state. However, Liu ‘559 discloses a fastening device comprising a suction region and a vacuum unit, having an error state (alarm) for alerting the user when the pressure/vacuum is less than satisfactory. (See Abstract) It would have been obvious to adapt David in view of Liu ‘559 to . 

Claims 20-22 as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over David et al (US 2002/0168241) in view of Liu (US 2006/0231705) and Thibaut et al (US 2013/0270757).

The teachings of David have been discussed above. David fails to disclose regarding claim 20 the communication unit; regarding claim 21, wherein the fastening devices are designed to communicate with one another via their communication units; regarding claim 22, wherein the fastening devices are designed to coordinate the provision of the vacuum via the communication which is effected via the communication units. 

Thibaut discloses a device having a suction region and a vacuum unit for providing a negative pressure to the suction region. The device comprises a communication means and would allow each unit, in a stock of clamping pads, to communicate with each other. (See Paragraphs [0077], [0082], [0114], [0124]) The device may also be controlled remotely via the communication means and involve the transmission of pressure. (See Paragraph [0125]) It would have been obvious to adapt David in view of Thibaut to provide the communication unit, the fastening devices are designed to communicate with one another via their communication units and the fastening devices are designed to coordinate the provision of the vacuum via the communication which is effected via the communication units for managing and remotely controlling a plurality of fastening devices. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        2/15/2022